Case 1:19-cv-02337-AJN-SN Document 73 Filed 05/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TEDDY VOLKSWAGEN OF THE BRONX, LLC, Docket #: 19-CV-02337-AJN-SN
Plaintiff,
-against-
PHILLIP DEMERSKY,
Defendant.

 

DEFENDANT’S MOTION IN LIMINE
Defendant, PHILLIP DEMERSKY, moves in limine to preclude the Plaintiff
from offering the following statements, documents or factual references during the trial

of the above-referenced matter.

1. Precluding Plaintiff from asserting Paramjit Kalra did not receive money from
Drive Easy Program the same or similar to Defendant as Plaintiff refused to
produce such relevant discovery despite demand of Paramjit Kalra receiving
money with Drive Easy Program prior to January 2018; maintenance contracts for
the 50 contracts claimed not to have been properly recorded.

2. Defendant reserves all rights to object to any document based on authentication,
foundation, hearsay or any other appropriate objection.

3. Defendant will object to Plaintiff offering any expert testimony in this matter as
no expert was identified nor any discovery relating thereto exchange.

Dated: May 21, 2021 .
Florida, New York JTS
-

Jo ph J. Ranni, Esq.
RANNI LAW FIRM
Attorneys for Defendant
Case 1:19-cv-02337-AJN-SN Document 73 Filed 05/21/21 Page 2 of 2

PO:

Emanuel Kataev, Esq. (by ECF)
Milman Labuda Law Group, PLLC
3000 Marcus Avenue, Suite 3WB
Lake Success, New York 11042-1073

Aitorneys for Plaintiff
